DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 23rd, 2021 are in compliance with the provisions of 37 CFR 1.97.  The cited foreign references and non-patent literature are found in the pant application 16/904,520.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on April 23rd, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 16/904,520 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 30-54 are allowed.
the prior art of record does not teach or suggest the claimed process of making a durable sheet material from inactivated fungal biomass.
The closest reference of record is copending application 16/904,520 (US 2020/0399824).  Applicant has filed an approved Terminal Disclaimer on April 23rd, 2021 to obviate the double patenting rejections over this application made in the February 18th, 2021 Non-Final Rejection.
U.S. Patents 10,577,579; 10,590,379; 10,577,579; 10,787,638; and 9,796,898 are directed towards related compositions. However these references do not fairly teach or suggest the process of claim 30 as claimed wherein the fungal mass is limed/delimed and crosslinked in the claimed manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767